 
Exhibit 10.1
COGNOVIT PROMISSORY NOTE OF
JOHN D. OIL AND GAS COMPANY
 
$600,000
February 13, 2009  



For value received, the undersigned, promises to pay to the order of Great
Plains Exploration, LLC the principal sum of six hundred thousand dollars
($600,000.00) with interest payable at the rate of 8.0% per month.  Principal is
payable in the amount of one hundred thousand dollars ($100,000.00) per month
plus accrued but unpaid interest on the twenty-eighth date of each month
beginning on March 28, 2009.


The indebtedness evidenced hereby may be prepaid in whole or in part at any time
without penalty or notice.


Notwithstanding anything to the contrary which may be provided for, or implied
by, the other terms of this Note, the entire principal balance, together with
all accrued and unpaid interest and any other charges, advances and fees, if
any, outstanding hereunder, shall be due and payable in full on demand if the
maker is more than thirty (30) days in arrears under this Note.


The Maker waives demand presentment for payment, protest, notice of protest and
of non-payment, and any and all lack of diligence or delays in collection or
enforcement of this Note, and expressly consents to any extension of time of
payment hereof, or any other indulgence of forbearance, any of which may be made
without notice to any party and without in any way affecting the personal
liability of any party.


The undersigned authorize any attorney-at-law to appear in any court of record
in Lake County, Ohio after the indebtedness evidenced hereby becomes due in
accordance with the terms hereof, whether by acceleration or otherwise, and to
thereupon waive the issuing and service of process, waive presentment, demand,
notice of dishonor, protest and notice of non-payment, and to confess judgment
against the undersigned Makers, in favor of the holder hereof for the amount
then appearing due together with the costs of this suit, and thereupon to waive
all errors and all rights of appeal and stays of execution.


WARNING: BY SIGNING THIS PAPER, YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.


JOHN D. OIL AND GAS COMPANY


By:
/s/ Gregory J. Osborne
   
Gregory J. Osborne, President and Chief Operating Officer




--------------------------------------------------------------------------------

